DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed November 28, 2022. Claims 1-10 are pending. Claim 1 has been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 & 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turturro et al. (US 2005/0245841) in view of Yanuma (US 2008/0009857), Suzuki (US 2004/0068291) further in view of Krzyzanowski (US 6,309,404).
Turturro et al. disclose a biopsy device 610 (see embodiment of figs. 24-29) configured to be used with an endoscope, the biopsy device 610 comprising: 
a movable first jaw 590 having a distal arm and a lever arm 597a-b (see at least figs. 25-26 and par 0103);
a stationary jaw 588 having a distal portion and a proximal arm, wherein the first jaw 590 is pivotally connected to the stationary jaw 588 at a pivot point 594 and the lever arm 597a-b is disposed proximal of the pivot point 594 when the first jaw 590 is closed, and movement of the first jaw 590 in the open direction is prohibited at a fully open position (i.e., the Office notes that a “fully open position” is a relative term of degree) by ledge (i.e., arched surface contacted by the stop 100, see figs. 10-11) on the stationary jaw 588, wherein the ledge defines an arc (i.e., when considering a cross-section of through figs. 10-11 thereof) which the first jaw pivots and is dimensioned so as to not interfere with the pivoting of the first jaw 590 when moving to the fully open position (i.e., the Office notes that a “fully open position” is a relative term of degree) (see at least fig. 8 and par 0105) (see at least figs. 25-26 & par 0104-0105);

    PNG
    media_image1.png
    423
    277
    media_image1.png
    Greyscale

a catheter 614 extending proximally from the first jaw 590 and stationary jaw 588 (see at least figs. 24-25);
a suction conduit 574 disposed within the catheter 614 (see at fig. 27 & least par 0110);
a wire 520a-b having a distal end connected to the lever arm 597a-b of the first 

[AltContent: connector][AltContent: textbox (Distal arm axis)][AltContent: connector][AltContent: textbox (Catheter axis)]
    PNG
    media_image2.png
    421
    411
    media_image2.png
    Greyscale

jaw 590 and a proximal end connected to an actuation mechanism 612, and having a length at least partially disposed within the catheter 614 (i.e. via conduits 570a-b shown in fig. 27)  (see at least figs. 27-30 and par 0103, 0107 & 0110); 
wherein the lever arm 597a-b extends proximally and angles inward from the distal arm towards a longitudinal axis of the catheter 614 (see at least figs. 25-26);
wherein the entire length of the wire 520a-b is disposed outside of the suction conduit 574 (i.e. via conduits 570a-b shown in fig. 27) (see at fig. 27 & least par 0110); 
 wherein an angle between a longitudinal axis of the distal portion of the stationary jaw 588 and a longitudinal axis of the distal arm of the first jaw 590 is less than 90 degrees when the jaw 590 contacts the ledge 100  (see at least fig. 8 and par 0105) (see at least fig. 25), and
wherein a longitudinal axis of the lever arm 597a-b is substantially perpendicular to a longitudinal axis of the catheter, when the first jaw 590 contacts a ledge 100 (see at least fig. 8 and par 0105) (see at least fig. 25; par 0105); 
wherein the biopsy device 610 further comprising a collection chamber (part of the collector assembly 790) operatively connected the catheter 614 (see at least abstract, figs. 38-39 & 40a-b, and par 0164-0165 & 0179-187);
wherein the collection chamber is configured to be connected to the actuation mechanism 612 (see at least abstract, figs. 38-39 & 40a-b, and par 0164-0165 & 0179-187).
In regards to claims 1-3, 6 & 8, Turturro et al. disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein movement of the first jaw in the open direction is prohibited at a fully open position by a ledge on the stationary jaw; wherein the ledge extends radially outwardly from a proximal portion of the stationary jaw and defines an arc through which the first jaw pivots and is dimensioned so as to not interfere with the pivoting of the first jaw; wherein a longitudinal axis of the lever arm of the first jaw is defined from the pivot to a place that the wire connects the first jaw; wherein an angle between a longitudinal axis of the distal portion of the stationary jaw and a longitudinal axis of the distal arm of the first jaw is less than 90 degrees, when the first jaw contacts the ledge, and wherein the longitudinal axis of the lever arm is substantially perpendicular to a longitudinal axis of the catheter, when the first jaw contacts the ledge.
However, Yanuma teaches that it is known to provide a biopsy device wherein a longitudinal axis of the lever arm of the first jaw 22 is defined from the pivot 23 to a place 28 that the wire 16 connects to the first jaw 22 (see at least figs. 1, 3, 16-18, 20-21, 29, 34 & 36); 
wherein movement of the first jaw 22 in the open direction is prohibited at a fully open position by a ledge 26 on the stationary jaw 27 (see at least figs. 3 & 34 and par 0068); 
wherein the ledge 26 extends radially outwardly from a proximal portion of the stationary jaw 27 and defines an arc through which the first jaw 22 pivots and is dimensioned so as to not interfere with the pivoting of the first jaw 22 (see at least figs. 1, 3, 16-18, 20-21, 29, 34 & 36);
 
    PNG
    media_image3.png
    246
    619
    media_image3.png
    Greyscale

wherein an angle between a longitudinal axis of the distal portion of the stationary jaw 27 and a longitudinal axis of the distal arm of the first jaw 22 is less than 90 degrees when the first jaw 22 contacts the ledge 26 (see at least figs. 1, 3, 16-18, 20-21, 29, 34 & 36); 
wherein the longitudinal axis of the lever arm is substantially perpendicular to a longitudinal axis of the catheter, when the first jaw 22 contacts the ledge 26 (see at least figs. 1, 3, 16-18, 20-21, 29, 34 & 36 and par 0062, 0067-0068, 0098 & 0111).
Therefore, since Turturro et al. disclose a biopsy device 610 comprising wherein the first jaw 590 and/or stationary jaw 584 may be provided with a ledge 100  (see at least fig. 8 and par 0105) for limiting the extent to which jaw 590 pivots away from stationary jaw 588 (see at least par 0105 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the biopsy device of Turturro et al. wherein movement of the first jaw in the open direction is prohibited at a fully open position, as taught by Yanuma, by a ledge on the stationary jaw as taught by Turturro; wherein the ledge extends radially outwardly from a proximal portion of the stationary jaw and defines an arc through which the first jaw pivots and is dimensioned so as to not interfere with the pivoting of the first jaw, as taught by Yanuma, wherein a longitudinal axis of the lever arm of the first jaw is defined from the pivot to a place that the wire connects the first jaw as taught by Yanuma; wherein an angle between a longitudinal axis of the distal portion of the stationary jaw and a longitudinal axis of the distal arm of the first jaw is less than 90 degrees as taught by Yanuma, when the first jaw contacts the ledge as taught by Turturro et al., and wherein the longitudinal axis of the lever arm is substantially perpendicular to a longitudinal axis of the catheter as taught by Yanuma, when the first jaw contacts the ledge as taught by Turturro et al. since such a modification would amount to a simple substitution of one known element (i.e. the jaw arrangement as taught by Turturro et al.) for another (i.e. the jaw arrangement as taught by Yanuma) to obtain predictable results such as providing an alternative optimization of the limit or extent to which the jaw assembly can be opened to collect tissue samples (see col. 6, lines 4-8 and col. 9, lines 39-42 of Yanuma)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Turturro et al. as modified by Yanuma disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device with a pivot point and a suction tube disposed within the center portion of the catheter and extending distally between the first jaw and the second jaw, the suction tube having an end positioned distal of the pivot point and proximal to a distal end of the first jaw and to a distal end of the second jaw, wherein the suction tube is disposed within the first jaw and the second jaw with each jaw in a closed position.
However, Suzuki teaches that it is known to provide a biopsy device with a pivot point 22a and a suction tube 13 disposed within the center portion of the catheter 4 and extending distally between the first jaw 20a and the second jaw 20b, the suction tube 13 having an end positioned distal of the pivot point 22a and proximal to a distal end of the first jaw 20a and to a distal end of the second jaw 20b, wherein the suction tube 13 is disposed within the first jaw 20a and the second jaw 20b with each jaw (20a, 20b) in a closed position (see at least figs. 2A-B & 3A-3B).
Therefore, since Suzuki teaches that it is known to provide a suction nozzle 13 that is integrally fixed to the distal end of inner suction tube 8 such that the suction nozzle 13 projects into the tissue receiving space 27 of the jaws 20a-b (see at least fig. 2A-B; par 0087), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of Turturro et al. as modified by Yanuma with a pivot point and a suction tube disposed within the center portion of the catheter and extending distally between the first jaw and the second jaw, the suction tube having an end positioned distal of the pivot point and proximal to a distal end of the first jaw and to a distal end of the second jaw, wherein the suction tube is disposed within the first jaw and the second jaw with each jaw in a closed position as taught by Suzuki in order to allow the suction port at its distal end to project into the tissue receiving space.
Turturro et al. as modified by Yanuma and Suzuki disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the distal end of the first jaw defines a first aperture, and the distal portion of the second jaw defines a second aperture, and the first aperture and the second aperture define an axis of travel through the biopsy device; wherein the first aperture and the second aperture define an axis of travel perpendicular to a longitudinal axis of the catheter.
However, Krzyzanowski teaches that it is known to provide a biopsy device 200 wherein the distal end of the first jaw 40 defines a first aperture (i.e. fenestration), and the distal portion of the second jaw 44 defines a second aperture (i.e. fenestration), and 

    PNG
    media_image4.png
    306
    489
    media_image4.png
    Greyscale

the first aperture (i.e. fenestration) and the second aperture (i.e. fenestration) define an axis of travel through the biopsy device; wherein the first aperture (i.e. fenestration) and the second aperture (i.e. fenestration) define an axis of travel perpendicular to a longitudinal axis of the catheter (see at least figs. 1-4; col. 4, lines 23-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of Turturro et al. as modified Yanuma and Suzuki wherein the distal end of the first jaw defines a first aperture, and the distal portion of the second jaw defines a second aperture, and the first aperture and the second aperture define an axis of travel through the biopsy device; wherein the first aperture and the second aperture define an axis of travel perpendicular to a longitudinal axis of the catheter as taught by Krzyzanowski in order to permit the anchorage of the jaw assembly and/or the preservation of the sample tissue.
In regards to claim 7, Turturro et al. as modified by Yanuma, Suzuki and Krzyzanowski disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the wire has a length at least partially disposed within the suction tube; however, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of Turturro et al. as modified by Yanuma, Suzuki and Krzyzanowski wherein the wire has a length at least partially disposed within the suction tube since such a modification would amount to a mere design choice arrangement that serves the same purpose of utilizing the wire to open or close the first jaw as taught by Turturro et al.
Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turturro et al. (‘841) in view of Yanuma (‘857), Suzuki (‘291), Krzyzanowski (‘404) and further in view of Giurtino et al. (US 5,697,949).
Turturro et al. as modified by Yanuma, Suzuki and Krzyzanowski disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the at least one of the first jaw and the stationary jaw is operably configured to deliver radio frequency energy to tissue; wherein the wire of the biopsy device is operable configured to deliver radio frequency to at least one of the first jaw and the stationary jaw.roi the art at the time Applicant's invention was made to proi4444444444444444444444444444444444444
However, Giurtino et al. teach that it is known to provide a biopsy device wherein the at least one of the first jaw 62 and the stationary jaw 60 is operably configured to deliver radio frequency energy to tissue; wherein the wire 18 of the biopsy device is operable configured to deliver radio frequency to at least one of the first jaw 62 and the stationary jaw 60 (see at least figs. 1-4; col. 3, lines 29-67). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the device of Turturro et al. as modified by Yanuma, Suzuki and Krzyzanowski wherein the at least one of the first jaw and the stationary jaw is operably configured to deliver radio frequency energy to tissue; wherein the wire of the biopsy device is operable configured to deliver radio frequency to at least one of the first jaw and the stationary jaw as taught by Giurtino et al. in order to selectively cauterize the tissue area.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turturro et al. (‘841) in view of Yanuma (‘857), Suzuki (‘291), Krzyzanowski (‘404) and further in view of Cimino et al. (US 5,857,997).
Turturro et al. as modified by Yanuma, Suzuki and Krzyzanowski disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the suction tube includes at least one groove on an outside surface, the at least one groove extending from a distal end of the suction tube and aligned with a wire containment portion of the catheter.
However, Cimino et al. teach that it is known to provide a device wherein the tube 25 includes at least one groove (i.e. open channel) on an outside surface, the at least one groove extending from a distal end of the tube 25 and aligned with a wire containment portion 24 of the catheter (see at least fig. 7; col. 6, lines 17-25; col. 8, lines 2-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to modify the suction tube of the biopsy device of Turturro et al. as modified by Yanuma, Suzuki and Krzyzanowski such that the tube includes at least one groove on an outside surface, the at least one groove extending from a distal end of the suction tube and aligned with a wire containment portion of the catheter as taught by Cimino et al. since such a modification would amount to a known alternative to provide the predictable result of housing deflection wires.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turturro et al. (‘841) in view of Yanuma (‘857), Suzuki (‘291), Krzyzanowski (‘404) and further in view of Ouchi (US 6,613,068).
Turturro et al. as modified by Yanuma and Suzuki and Krzyzanowski disclose a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the wire comprises a ball disposed at the distal end of the wire; wherein the lever arm comprises a socket disposed at a proximal portion of the lever arm, wherein the ball engages the socket such that the ball remains housed in the socket during operation of the biopsy device and the wire is configured to push or pull the lever arm.
However, Ouchi teaches that it is known to provide a biopsy device wherein the wire (2a, 2b) comprises a ball 20 disposed at the distal end of the wire (2a, 2b);

    PNG
    media_image5.png
    256
    405
    media_image5.png
    Greyscale

wherein the lever arm (5a, 5b) comprises a socket 7 disposed at a proximal portion of the lever arm (5a, 5b),

    PNG
    media_image6.png
    293
    390
    media_image6.png
    Greyscale

wherein the ball 20 engages the socket 7 such that the ball 20 remains housed in the socket 7 during operation of the biopsy device and the wire (2a, 2b) is configured to push or pull the lever arm (5a, 5b) (see at least abstract; figs. 1-3 & 13; col. 5, lines 21-67; col. 6, lines 1-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of Turturro et al. as modified by Yanuma and Suzuki and Krzyzanowski wherein the wire comprises a ball disposed at the distal end of the wire; wherein the lever arm comprises a socket disposed at a proximal portion of the lever arm, wherein the ball engages the socket such that the ball remains housed in the socket during operation of the biopsy device and the wire is configured to push or pull the lever arm as taught by Ouchi in order to prevent the manipulating wire from coming out of engagement with the engagement holes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791